DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Communication in response to the Amendment filed on June 01, 2022 for Application title: “System And Method For Dynamic Insurance Coverage In A Subscription Vehicle Service”.

Status of the Claims
Claims 1-11 were pending.  By the 06/01/2022 Response, claims 1 and 7 have been amended, claims 4 and 10 have been cancelled, and no new claim has been added.  Accordingly, claims 1-3, 5-9, and 11 remain pending in the application and have been examined.

Priority
This application was filed on 10/31/2019 and is a CON of U.S. Application No. 15/187,494 filed on 06/20/2016 (Patented No. 10,580,081) which is a CON of U.S. Application No. 15/187,243 filed on 06/20/2016 (Patented No. 10,580,080) which is a CIP of U.S. Application No. 14/847,881 filed on 09/08/2015 (abandoned) which claims the benefit of U.S. Provisional Application No. 62/046,813 filed on 09/05/2014.
For the purpose of examination, the 09/05/2014 is considered to be the effective filing date.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.  A copy of the PTO-1449 form with the examiner’s initials is attached to this Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 06/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patents No. 10,580,081, 10,580080, and Application No. 16/670,295 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claims 1-3, 5-9, and 11 are pending in this application.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The independent claims 1 and 7 are found to be patent-eligible per the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”).  More specifically, the limitations “maintaining a fleet of vehicles available for pairing with a plurality of clients of the subscription vehicle service, wherein pairing a client with a vehicle creates a driver-to-vehicle combination; associating telematics devices with each of the vehicles of the fleet of vehicles paired with a client; enabling remote electronic communication over a communications network between the telematics devices and the server; the telematics devices collecting data elements associated with each driver-to-vehicle combination in the subscription vehicle service, wherein one or more of the data elements are indicative of driving habits; the telematics devices transmitting, over the communications network, the collected data elements to the server; the server storing in a database the data elements collected by, and received from, the telematics devices to establish a record of historical data elements; for a given client, the server recognizing an electronic request for generation of a new driver-to-vehicle combination, wherein generating the new driver-to-vehicle combination coincides with terminating a previous driver-to-vehicle combination; the server packaging historical data elements associated with previous driver-to-vehicle combinations of the given client and providing the packaged data elements to one or more insurance providers, wherein the data elements are packaged according to predefined preferences of the one or more insurance providers; the server receiving quotations from the one or more insurance providers for insurance policies to insure the new driver-to-vehicle combination; based on the quotations, the server selecting an insurance policy; the server simultaneously activating the selected insurance policy for the new driver-to- vehicle combination and terminating an insurance policy for the previous driver-to-vehicle combination; the server anonymizing data elements associated with the client; the server packaging the anonymized data elements and providing to one or more of the insurance providers; the server receiving updated quotations from the one or more insurance providers for insurance policies based on the anonymized data elements; the server comparing the updated quotations with the selected insurance policy; and if a preferred updated quotation is preferable to the selected insurance policy, the server simultaneously activating the insurance policy associated with the preferred updated quotation and terminating the selected insurance policy.” are found to be applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  In summary, the claims involve an abstract idea and include the additional elements that, having considered both individually and in combination as ordered, integrate the abstract idea into a practical application.  Therefore, the claims are patent-eligible.
Furthermore, the closest prior art Bowne (U.S. Pub. No. 2013/0006675-A1) and Adams (U.S. Pub. No. 2015/0187014-A1), individually or in combination, do not teach each and every elements of the claims.  Also, an NPL (non-patent literature) search did not identify any reference that, individually or in combination with others, teach every element of the claims.  Therefore, the claims are allowable over the prior arts.
For these reasons, independent claims 1 and 7 are allowed.  Dependent claims 2-3 5-6, 8-9, and 11 are also allowed because of their dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9 (renumbered from claims 1-3, 5-9, and 11) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697